LONGYEAR, District Judge.
In regard to the employment of an auctioneer, I entirely agree with the learned judge of the Western district of Texas in Re Pegues [Case No. 10,907], where he says: “the law contemplates that the assignee shall himself sell the property of the estate. There may be cases in which it would be proper to employ an auctioneer, but the necessity for so doing should be first shown to the court, and leave obtained.” At all events, the as-signee having taken the responsibility upon himself to employ an auctioneer he must now make the necessity of such aid, and the reasonableness of the amount paid therefor, to appear, before he can have that charge allowed.